Title: From John Adams to Timothy Pickering, 28 May 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy May 28th.1799

I received yesterday your favor of the 21st. thank you for the intelligence & rejoice that our affairs with Algiers are no worse.
Your other letter of the same date arrived at the same time. I have read the papers relative to Mr Daniel Hawley and agree with you in opinion that there is evidence of unskillfulness in business at least enough to justify us in looking for a more adroit consul or agent or both in The Havanna, a place of great importance to us. I return all the papers. I also return the papers relative to Ferdinand Stevenson & his pardon. The judgment of Judge Griffin & the Sec of the Treasury accquisesced in by you, will be sufficient to justify me in this kind of work, which is always so easy and pleasant that we may be sometimes in danger of doing too much of it.
I am &c.
